Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jason Washington, Appellant                          Appeal from the 114th District Court of
                                                     Smith County, Texas (Tr. Ct. No. 114-
No. 06-12-00162-CR        v.                         0773-12). Memorandum Opinion delivered
                                                     by Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                         Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
$300.00 assessment of attorney’s fees, leaving $354.00 as the total amount of court costs to be
imposed. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jason Washington, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 8, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk